July 14, 2016 Erin E. Martin Special Counsel Office of Financial Services Securities and Exchange Commission Washington, D.C. 20549 Email:martine@sec.gov Re: Yobi Capital Fund Corporation Offering Statement on Form 1-A Comment Letter dated July 6, 2016 Dear Ms. Martin: We have received your letter dated July 6, 2016 and have updated the Offering Circular by adding Exhibit 1A-15D pursuant to comment 2, which has subsequently been filed through EDGAR.We have prepared the below responses to your comments. Comment 1 – Sale and Distribution of Securities, page 30 We note your response to comment 2. It is unclear to us how the offering of your securities will commence immediately following the qualification date. In addition, it is also unclear how shares of the same class that are being sold at different prices throughout your offering would constitute a “fixed price.” For example, given the way the pricing is currently structured, it does not appear certain that an investor could purchase shares at $0.96 or $0.97 per share within two calendar days of qualification as it may take weeks or months for the price to rise to $0.96 or $0.97 per share as described in the offering statement. In addition, it would appear that, as contemplated by your pricing structure, an existing trading market would have developed for the shares that were initially sold at $0.95. Please revise the terms of your offering to comply with Rule 251 or provide us with a more comprehensive and detailed legal analysis as to how the pricing structure contemplated for your offering is appropriate under Regulation A and specifically, Rule 251(d)(3)(i)(F) and Rule 251(d)(3)(ii). RESPONSE: To address your first inquiry regarding commencing upon qualification date, as soon as the offering is qualified the Company intends to begin selling securities through its website, as indicated in the Offering Circular. Second, you ask how the proposed pricing structure complies with Rule 251(d)(3)(i)(F) and Rule 251(d)(3)(ii). Rule 251(d)(3)(i)(F) provides in pertinent part: “(i) Continuous or delayed offerings may be made under this Regulation A, so long as the offering statement pertains only to: (F) Securities the offering of which will be commenced within two calendar days after the qualification date, will be made on a continuous basis, may continue for a period in excess of 30 calendar days from the date of initial qualification, and will be offered in an amount that, at the time the offering statement is qualified, is reasonably expected to be offered and sold within two years from the initial qualification date. [emphasis added] The Company maintains that, while the offering has multiple fixed prices throughout its duration, a prospective investor can easily determine the actual fixed price of the offering at any given time, based on the simple calculations described in the Offering Circular.: each $50,000 tranche is offered at one penny more than the prior $50,000 tranche, and is not sold until that prior tranche has been sold in its entirety.The Company argues this methodology is similar to a real estate investment trust, as the valuation of the investment and its corresponding price change over time. A significant and favorable difference, however, is that the Company has constructed a deterministic valuation model based upon the actual money raised, whereas other investments are subjectively valued over time according to management’s nondeterministic valuations. Furthermore, the Company argues that it is possible that two years from qualification, the shares of any issuer will be trading at a price that could not have been “reasonably expected” at the initial qualification date.It is our stance that offering shares according to a graduated schedule gives investors some predictable notice as to the general direction in which the Company’s offering price is headed, and that because investors are invited to contact the Company at any time regarding the then-current offering price, any perceived risk in this method is assuaged. Finally, we believe the securities sold under this Regulation A offering meet the requirements of the remaining provisions of Rule 251(d)(3)(i)(F), namely, that (i) the offering commence within two days after qualification (which the Company intends to do), and (ii) the offering be made on a continuous basis. Rule 251(d)(3)(ii) provides in its entirety: “At the market offerings, by or on behalf of the issuer or otherwise, are not permitted under this Regulation A. As used in this paragraph (d)(3)(ii), the term at the market offering means an offering of equity securities into an existing trading market for outstanding shares of the same class at other than a fixed price.” The Company defends its position related to this rule by asserting that there is no existing trading market for these securities, nor does the Company intend to create a trading market for the securities. Additionally, we note that these securities will not be sold at fluctuating market prices (which the Commission has deemed inappropriate within the context of an exemption that is contingent upon not exceeding a maximum offering size), but will instead be sold at a fixed price determined by a wholly objective formula. Further, it is mathematically impossible for the offering size to exceed $50 million. Hence, neither of the concerns expressed by the Commission is implicated. We see that other than Rule 251(d)(3)(ii), no rule promulgated under Regulation A uses the term “fixed price” nor does any such rule provide a definition of the term. We feel a very reasonable interpretation of Rule 251(d)(3)(ii) is an issuer cannot create an at the market offering for its securities, where the market determines the price of those securities. However, it is not the market in this instance, but instead the issuer, that determines the price of the securities. Nor does Rule 251(d)(3)(ii) seem to suggest that an issuer could not propose multiple fixed prices for its securities over time because such an arrangement is not an “at the market” offering. Our share pricing schedule is fixed pricing, adjusted objectively over time by the issuer, not the prohibited "at the market" pricing. Therefore, a most reasonable interpretation as applied to this offering is that Rule 251(d)(3)(ii) does not prohibit the issuer from offering multiple fixed prices of the share price over time. We further cite in pertinent part the instructions noted for Item 4 in Part 1 of this Offering Circular,‘Price per security.’“The information called for by this item below may be omitted if undetermined at the time of filing or submission, except that if a price range has been included in the offering statement, the midpoint of that range must be used to respond.” These instructions acknowledge multiple fixed prices, the equivalence of a pricing range, is allowed. The pricing range in the Offering Statement is $0.95 to $10.94. As such, we have specified the midpoint of that range, $5.95, as stipulated by the worksheet. The initial price is $0.95 per share. It will increase in accordance with the objective formula that is clearly described in the Offering Circular. To further display the fixed nature of the increases in the price, we have attached as Exhibit A a spreadsheet that shows exactly what prices are being offered at each stage of the Offering. An investor will know the price before she invests. The offering cannot exceed $50 million. The fact that a particular investor can buy securities at a different fixed price seemingly does not violate any provision of Regulation A. We acknowledge that the Commission seems concerned that the price of the securities could change over time. However, we note that this is commonplace. For example, we reference a typical real estate investment trust (REIT), including those REITs qualified by the Commission under Regulation A, where the price may change over time based on management’s subjective assessment of the value of the assets from time to time. An investor who invests subsequent to the initial offer cannot necessarily buy at the same price as an investor who buys at the initial offer, and an investor who buys within the first two days will not necessarily buy at the same price as if she waited four months. If Rule 251(d)(3) were implicated for this proposed offering then it would be implicated for all of those offerings as well, and REITs would be prohibited from changing their offering prices based on fluctuations in the value of their real estate. We know that is not the law. Rather, this offering is changing the price based on a pre-determined objective formula that reflects management’s assessment of value rather than a subjective assessment. In summary, the fact that the price of a security will change is not unusual and is not prohibited by Regulation A. Comment 2 – Exhibits It does not appear that you have made your non-public correspondences filed pursuant to Rule 252(d)(3) as exhibits to your Form 1-A. Refer to Item 17(15). Please note that the 21-day period required by Rule 252(d) does not begin until this filing has been made. RESPONSE: We have filed our correspondence dated April 29, 2016 as an Exhibit to the Offering Circular. However, that correspondence was not filed pursuant to Rule 252(d), as it accompanied a non-confidential Form 1-A and hence was not correspondence described in Rule 252(d)(3) If our understanding of the Commission’s procedures is incorrect, we apologize. Thank you for your continued attention to this matter. Please let me know if you have further questions or need additional information. Very truly yours, Emanuel Harrington Chief Executive Officer EXHIBIT A Pricing Chart Yobi Capital Fund Share Pricing Chart Amount Price Shares Shares per $100 Total Shares Total Raised $ Total Shares Total Raised $ Average price per share $ Midpoint of pricing range $ Tables for p.25 % %
